DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) a menthol process. The limitations reciting tracking ranges of values and using a condition in query and calculating a selectivity covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Dependent claims are rejected for reciting the same mental process as well as depending off independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims along with claims 8 and 10 and 20 recite a first and second quantity and a third and fourth quantity and recite computing selectivity based on these quantities, however it is unclear what exactly these quantities are referring to despite the definition given in the claims and it is unclear how they are being used in the compute step. Given the context provided it does not make sense how it could be or are used and thus is unclear.

	Dependent claims are rejected for depending off independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 10, 14, 16, 17, 19, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Dickie US2016/0098451 in view of Kalarikal Janardhana et al. US2017/0212936
Regarding claim 1, Dickie teaches: at least one processor; and (Dickie see paragraph 0023 processor)
a non-transitory storage medium storing instructions executable on the at least one processor to: (Dickie see paragraph 0023 0062 processor and non-transitory computer useable medium)
maintain metadata for a plurality of data objects, the metadata containing a plurality of ranges of values of an attribute for the plurality of data objects, wherein the the plurality of ranges of values of the attribute comprise a respective range of values of the attribute for each corresponding data object of the plurality of data objects; 
generate a data structure tracking quantities of ranges of values of the attribute that have a specified relationship with respect to corresponding different values of the attribute, wherein the data structure comprises; (Dickie see paragraph 0003 0014-0016 storage region metadata of records with column of a certain range of values such as 100-200, 400-600, 600-800 and associated storage regions to have a certain minimum and maximum value. 100-200, 400-600, 600-800 reads on plurality of ranges and these ranges having non overlapping max and min values reads on relationship or values in the same grouping having the same max and min values reads on relationship)
a first entry comprising a first quantity specifying how many ranges of values of the plurality of ranges of values have the specified relationship with respect to a first value of the attribute, and (Dickie see paragraph 0015 records in col1 with value of 500 in the range of values for col 1 between 400-600 where col=500 reads on entry, only the range 400-600 qualifying for this entry reads on quantity of ranges)
a second entry comprising a second quantity specifying how many ranges of values of the plurality of ranges of values have the specified relationship with respect to a second value of the attribute, wherein the second value is different from the first value, and the second quantity is different from the first quantity; (Dickie see paragraph 0014 0015 records in col1 with value over 500 in the range of values for col1 between 100-200 where col1 has values greater than 500 will not be evaluated, no ranges qualifying for this entry reads on second quantity, records greater than 500 reads on second entry, the entry and number of ranges qualifying being different than the previous example reads on quantity and entry being different from the first)
receive a database query comprising a predicate specifying a condition on a given value of the attribute; and (Dickie see paragraph 0014-0016 query predicate such as values below 500)
compute, for the database query, a selectivity of filtering based on the metadata, (Dickie see paragraph 0014-0016 query predicate such that records with values not matching predicate are filtered out)
Determine a query plan for the database query based on the computed selectivity (Dickie see paragraph 0014-0016 query predicate such that records with values not matching predicate are filtered out)
Produce output data for the database query by performing operations in the database system according to the query plan (Dickie see paragraph 0053-0055 process DBMS query with query planner to obtain result set)
Dickie does not distinctly disclose: the selectivity computed based on the first quantity contained in the first entry of the data structure, and the second quantity contained in the second entry of the data structure
However, Kalarikal Janardhana teaches: the selectivity computed based on the first quantity contained in the first entry of the data structure, and the second quantity contained in the second entry of the data structure (Kalarikal Janardhana see paragraph 0003 filter search order based on quantity based on one or more ranges such that quantity is at least one of static value, calculated value, metadata statistic, range identifiers)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a scanning metadata as taught by Dickie as modified to include filter order as taught by Kalarikal Janardhana for the predictable result of more efficiently processing data and queries.
	
Regarding claim 3, Dickie teaches: The database system of claim 1, wherein the different values of the attribute comprise minimum values of the plurality of ranges of values of the attribute for the plurality of data objects. (Dickie see paragraph 0003 0014 minimum value for a given metadata storage region)

Regarding claim 4, Dickie teaches: wherein the different values of the attribute comprise maximum values of the plurality of ranges of values of the attribute for the plurality of data objects (Dickie see paragraph 0003 0014 maximum value for a given metadata storage region)

Regarding claim 5, Dickie teaches: wherein the instructions are executable on the at least one processor to: determine the query plan by selecting the query plan from a plurality of query plans based on the computed selectivity. (Dickie see paragraph 0051 0053 query planner to generate queries and evaluate queries and employ the query planner to process a query)

Regarding claim 8, Dickie teaches: wherein the data structure comprises a plurality of entries including the first entry and the second entry, the plurality of entries including the quantities of ranges of values of the attribute that have the specified relationship with respect to the corresponding different values of the attribute, wherein the first quantity in the first entry specifies how many of the plurality of ranges of values of the attribute started before the first value of the attribute, and wherein the second quantity in the second entry specifies how many of the plurality of ranges of values of the attribute started before the second value of the attribute. (Dickie see paragraph 0014 0015 records in col1 with value over 500 in the range of values for col1 between 100-200 where col1 has values greater than 500 will not be evaluated, no ranges qualifying for this entry reads on second quantity, records greater than 500 reads on second entry, the entry and number of ranges qualifying being different than the previous example reads on quantity and entry being different from the first)

Regarding claim 10, Dickie teaches: wherein the data structure comprises a plurality of entries including the first entry and the second entry, the plurality of entries including the quantities of ranges of values of the attribute that have the specified relationship with respect to the corresponding different values of the attribute, wherein the first quantity in the first entry specifies how many of the plurality of ranges of values of the attribute ended before the first value of the attribute, and wherein the second quantity in the second entry of the data structure specifies how many of the plurality of ranges of values of the attribute ended before the second value of the attribute(Dickie see paragraph 0014 0015 records in col1 with value over 500 in the range of values for col1 between 100-200 where col1 has values greater than 500 will not be evaluated, no ranges qualifying for this entry reads on second quantity, records greater than 500 reads on second entry, the entry and number of ranges qualifying being different than the previous example reads on quantity and entry being different from the first)

Regarding claim 14, see rejection of claim 1 and 5.

Regarding claim 16, Dickie teaches: wherein the first value of the attribute is a first minimum value of a first range of values of the attribute, and the second value of the attribute is a second minimum value of a second range of values of the attribute. (Dickie see pararagraphs 0013-0015 range minimums such as 100 or 400 or 600)

Regarding claim 17, Dickie teaches: wherein the first value of the attribute is a first maximum value of a first range of values of the attribute, and the second value of the attribute is a second maximum value of a second range of values of the attribute.  (Dickie see pararagraphs 0013-0015 range maximums such as 200 or 600 or 800)

Regarding claim 19, Dickie teaches: maintaining metadata for a plurality of data objects, the metadata containing a plurality of ranges of values of an attribute for the plurality of data objects, wherein the plurality of ranges of values of the attribute comprise a respective range of values of the attribute for each corresponding data object of the plurality of data objects; 
generating a data structure tracking quantities of ranges of values of the attribute that have a specified relationship with respect to corresponding different values of the attribute, wherein the data structure comprises; (Dickie see paragraph 0003 0014-0016 storage region metadata of records with column of a certain range of values such as 100-200, 400-600, 600-800 and associated storage regions to have a certain minimum and maximum value. 100-200, 400-600, 600-800 reads on plurality of ranges and these ranges having non overlapping max and min values reads on relationship or values in the same grouping having the same max and min values reads on relationship)
a first entry comprising a first quantity specifying how many ranges of values of the plurality of ranges of values have the specified relationship with respect to a first value of the attribute, and (Dickie see paragraph 0015 records in col1 with value of 500 in the range of values for col 1 between 400-600 where col=500 reads on entry, only the range 400-600 qualifying for this entry reads on quantity of ranges)
a second entry comprising a second quantity specifying how many ranges of values of the plurality of ranges of values have the specified relationship with respect to a second value of the attribute, wherein the second value is different from the first value, and the second quantity is different from the first quantity; (Dickie see paragraph 0014 0015 records in col1 with value over 500 in the range of values for col1 between 100-200 where col1 has values greater than 500 will not be evaluated, no ranges qualifying for this entry reads on second quantity, records greater than 500 reads on second entry, the entry and number of ranges qualifying being different than the previous example reads on quantity and entry being different from the first)
generating a second data structure tracking quantities of ranges of values of the attribute that ended before corresponding different values of the attribute; (Dickie see paragraph 0015 storage region metadata for values between 400 and 600)
receiving a database query comprising a predicate specifying a condition on a given value of the attribute; and (Dickie see paragraph 0014-0016 query predicate such as values below 500)
computing, for the database query, a selectivity of filtering based on the metadata, (Dickie see paragraph 0014-0016 query predicate such that records with values not matching predicate are filtered out)
selecting a query plan from among of a plurality of query plans for the database query based on the computed selectivity. (Dickie see paragraph 0051 0053 query planner to generate queries and evaluate queries and employ the query planner to process a query)
Produce output data for the database query by performing operations in the database system according to the query plan (Dickie see paragraph 0053-0055 process DBMS query with query planner to obtain result set)
Dickie does not distinctly disclose: the selectivity computed based on the first quantity contained in the first entry of the data structure, and the second quantity contained in the second entry of the data structure
However, Kalarikal Janardhana teaches: the selectivity computed based on the first quantity contained in the first entry of the data structure, and the second quantity contained in the second entry of the data structure (Kalarikal Janardhana see paragraph 0003 filter search order based on quantity based on one or more ranges such that quantity is at least one of static value, calculated value, metadata statistic, range identifiers)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a scanning metadata as taught by Dickie as modified to include filter order as taught by Kalarikal Janardhana for the predictable result of more efficiently processing data and queries.

Regarding claim 20, Dickie teaches: wherein the second data structure comprise: 
A third entry a third quantity specifying how many ranges of values of the plurality of ranges of values of the attribute ended before a third value of the attribute, and (Dickie see paragraph 0014 storage region metadata for values between 600-800)
A fourth entry including a fourth quantity specifying how many ranges of values of the plurality of ranges of values of the attribute that ended before a fourth value of the attribute (Dickie see paragraph 0014 storage region metadata for values between 20-30)


Claim(s) 2 are/is rejected under 35 U.S.C. 103 as being unpatentable over Dickie US2016/0098451 in view of Kalarikal Janardhana et al. US2017/0212936 in view of Watanabe US2011/0075227
	Regarding claim 2, Dickie as modified further teaches: scan the plurality of ranges of values of the attribute in the metadata, (Dickie see paragraphs 0015-0017 scan storage regions based on range)
by the instructions of a range of values of the attribute that has the specified relationship with respect to the first value by the instructions of a range of values of the attribute that has the specified relationship with respect to the second value, (Dickie see paragraph 0014 0015 records in col1 with value over 500 in the range of values for col1 between 100-200 where col1 has values greater than 500 will not be evaluated, no ranges qualifying for this entry reads on second quantity, records greater than 500 reads on second entry, the entry and number of ranges qualifying being different than the previous example reads on quantity and entry being different from the first)
	Dickie  as modified does not teach: maintain counters that are updated as part of the scanning, wherein a first counter of the counters is updated responsive to each detection and a second counter of the counters is updated responsive to each detection
wherein the first quantity is specified by the first counter, and the second quantity is specified by the second counter. 
	However, Watanabe teaches: maintain counters that are updated as part of the scanning, wherein a first counter of the counters is updated responsive to each detection and a second counter of the counters is updated responsive to each detection
wherein the first quantity is specified by the first counter, and the second quantity is specified by the second counter. (Watanabe see paragraph 0031-0033 scanning comprising first and second scan counters incrementing by one each time scanned data readout circuit reads on scanned data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a scanning metadata as taught by Dickie as modified to include counters based on scanning as taught by Watanabe for the predictable result of more efficiently processing data.

Claim(s) 6, 9, 11, and 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Dickie US2016/0098451 in view of Kalarikal Janardhana et al. US2017/0212936 in view of Hill US2018/0137171
Regarding claim 6, Dickie further teaches: wherein the plurality of query plans comprise a first query plan in which the filtering based on the metadata is performed before a database operation specified by the database query (Dickie see paragraph 0003 reading and searching of data after storage regions are filtered)
	Dickie does not teach: and a second query plan in which the database operation specified by the database query is performed before the filtering based on the metadata
	However, Hill teaches: and a second query plan in which the database operation specified by the database query is performed before the filtering based on the metadata (Hill see paragraph 0031 0046 query plan to retrieve data then send data to data processing engine including filtering of data where Hill as modifying the primary reference reads on metadata)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a scanning metadata as taught by Dickie as modified to include selecting query plans as taught by Hill for the predictable result of more efficiently querying for data

Regarding claim 9, Dickie further teaches: wherein the predicate specifies that the attribute is less than the given value of the attribute (Dickie see paragraph 0044 predicates using less than symbol)
	Dickie does not teach: and the computed selectivity is based on a quantity represented by an entry of the plurality of entries of the data structure corresponding to the given value of the attribute
	However, Hill teaches: and the computed selectivity is based on a quantity represented by an entry of the plurality of entries of the data structure corresponding to the given value of the attribute (Hill see paragraph 0023 0049 0073 select query plan based on execution cost such that cost is based on number of distinct values in an attribute or based on number of strings in an intersection)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a scanning metadata as taught by Dickie as modified to include selecting query plans as taught by Hill for the predictable result of more efficiently querying for data

Regarding claim 11, Dickie further teaches: wherein the predicate specifies that the attribute is greater than the given value of the attribute (Dickie see paragraph 0014 predicate of column1>500)
	Dickie does not teach: and the computed selectivity is based on a total quantity of the plurality of data objects and a quantity represented by an entry of the plurality of entries of the data structure corresponding to the given value of the attribute.
	However, Hill teaches: and the computed selectivity is based on a total quantity of the plurality of data objects and a quantity represented by an entry of the plurality of entries of the data structure corresponding to the given value of the attribute.  (Hill see paragraph 0023 0049 0073 select query plan based on execution cost such that cost is based on number of distinct values in an attribute or based on number of strings in an intersection)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a scanning metadata as taught by Dickie as modified to include selecting query plans as taught by Hill for the predictable result of more efficiently querying for data

Regarding claim 15, Dickie does not teach: wherein the selectivity is computed based on the first quantity in the first entry of the data structure responsive to a determination that the given value of the attribute corresponds to an entry of the data structure representing the first quantity
	However, Hill teaches: wherein the selectivity is computed based on the first quantity in the first entry of the data structure responsive to a determination that the given value of the attribute corresponds to an entry of the data structure representing the first quantity. (Hill see paragraph 0023 0049 0073 select query plan based on execution cost such that cost is based on number of distinct values in an attribute or based on number of strings in an intersection)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a scanning metadata as taught by Dickie as modified to include selecting query plans as taught by Hill for the predictable result of more efficiently querying for data

Claim(s) 7 are/is rejected under 35 U.S.C. 103 as being unpatentable over Dickie US2016/0098451 in view of Kalarikal Janardhana et al. US2017/0212936 in view of Hill US2018/0137171 in view of Li et al. US2007/0050328
Regarding claim 7, Dickie as modified further teaches: select the second query plan responsive to the computed selectivity not exceeding the threshold. (Hill see paragraph 0048 select query plan with lowest execution cost where no mention of exceeding threshold reads on limitation, examiner notes negative recitation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a scanning metadata as taught by Dickie as modified to include selecting query plans as taught by Hill for the predictable result of more efficiently querying for data
Dickie does not teach: select the first query plan responsive to the computed selectivity exceeding a threshold;
	However, Li teaches: select the first query plan responsive to the computed selectivity exceeding a threshold; (Li see paragraph 0014 query plan with lowest cost if it is above a threshold is selected along with other query plans for a federated query plan)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a scanning metadata as taught by Dickie as modified to include selecting query plans based on thresholds as taught by Li for the predictable result of more efficiently querying for data

Claim(s) 12, and 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Dickie US2016/0098451 in view of Kalarikal Janardhana et al. US2017/0212936 in view of Castellanos et al. US2012/0072413
Regarding claim 12, Dickie teaches: wherein the predicate specifies that the attribute is equal to the given value of the attribute, wherein the data structure is a first data structure comprising a plurality of entries including the first entry and the second entry, the plurality of entries including the quantities of ranges of values of the attribute that have the specified relationship with respect to the corresponding different values of the attribute, wherein the first quantity in the first entry specifies how many of the plurality of ranges of values of the attribute started before the first value of the attribute, and wherein the second quantity in the second entry of the data structure specifies how many of the plurality of ranges of values of the attribute started before the second value of the attribute and wherein the instructions are executable on the at least one processor to: (Dickie see paragraph 0003 0014-0016 storage region metadata of records with column of a certain range of values such as 100-200 and associated storage regions to have a certain minimum and maximum value and predicate condition such as column1=500)
generate a second data structure comprising a plurality of entries respectively representing the quantities of ranges of values of the attribute that ended before the corresponding different values of the attribute, (Dickie see paragraph 0003 0014-0016 different storage regions to have different ranges and different max and min values)
Dickie does not teach: wherein the computed selectivity is based on a difference between a quantity represented by an entry of the first data structure corresponding to the given value of the attribute, and a quantity represented by an entry of the second data structure corresponding to the given value of the attribute
	However, Castellanos teaches: wherein the computed selectivity is based on a difference between a quantity represented by an entry of the first data structure corresponding to the given value of the attribute, and a quantity represented by an entry of the second data structure corresponding to the given value of the attribute (Castellanos see paragraph 0018 0041 0046 differences such as differences in cardinality or cost or operators results in differences in cost of query plans such as a first or second plan)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a scanning metadata as taught by Dickie as modified to include changing query costs as taught by Castellanos for the predictable result of more efficiently querying for data

Regarding claim 13, Dickie teaches: wherein the predicate specifies that the attribute is greater than the given value of the attribute and less than a further value of the attribute, wherein the data structure is a first data structure comprising a plurality of entries including the first entry and the second entry, the plurality of entries including the quantities of ranges of values of the attribute that have the specified relationship with respect to the corresponding different values of the attribute, wherein the first quantity in the first entry specifies how many of the plurality of ranges of values of the attribute started before the first value of the attribute, and wherein the second quantity in the second entry of the data structure specifies how many of the plurality of ranges of values of the attribute started before the second value of the attribute, and wherein the instructions are executable on the at least one processor to: (Dickie see paragraph 0003 0014-0016 storage region metadata of records with column of a certain range of values such as 100-200 and associated storage regions to have a certain minimum and maximum value and predicate condition such as column1>500)
generate a second data structure comprising a plurality of entries respectively representing the quantities of ranges of values of the attribute that ended before the corresponding different values of the attribute, (Dickie see paragraph 0003 0014-0016 different storage regions to have different ranges and different max and min values)
Dickie does not teach: wherein the computed selectivity is based on a difference between a quantity represented by an entry of the first data structure corresponding to the given value of the attribute, and a quantity represented by an entry of the second data structure corresponding to the further value of the attribute
	However, Castellanos teaches: wherein the computed selectivity is based on a difference between a quantity represented by an entry of the first data structure corresponding to the given value of the attribute, and a quantity represented by an entry of the second data structure corresponding to the further value of the attribute.  (Castellanos see paragraph 0018 0041 0046 differences such as differences in cardinality or cost or operators results in differences in cost of query plans such as a first or second plan)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a scanning metadata as taught by Dickie as modified to include changing query costs as taught by Castellanos for the predictable result of more efficiently querying for data

Claim(s) 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Dickie US2016/0098451 in view of Kalarikal Janardhana et al. US2017/0212936 in view of Merriman et al. US2013/0290249
	Regarding claim 18, Dickie does not teach: wherein the instructions upon execution cause the database system to: update the metadata responsive to an update of a data object of the plurality of data objects, wherein the updating of the metadata comprises changing a range of values corresponding to the data object that is updated
	However, Merriman teaches: wherein the instructions upon execution cause the database system to: update the metadata responsive to an update of a data object of the plurality of data objects, wherein the updating of the metadata comprises changing a range of values corresponding to the data object that is updated. (Merriman see paragraph 0029 0030 0050 0288 0336 splitting of database partitions or migration of database results in updating metadata and having new ranges and max min for a given chunk)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a scanning metadata as taught by Dickie as modified to include changing ranges as taught by Merriman for the predictable result of more efficiently organizing data.

Response to Arguments
	Applicant’s argument: 101 rejection should be withdrawn as claims integrates subject into practical application and does not recite a mental process
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Claims are directed to maintaining metadata ranges then querying for them. This itself is a mental process as without the computer components it is something that can be done in the human mind. At best claim only applies the mental process and does not integrate into practical application. 

	Applicant’s argument: Prior art of record does not teach newly amended claims
	Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to above with new art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153